Title: To Alexander Hamilton from James McHenry, 23 September 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War department 23d. September 1799.
          
          In your letter of the 28. Ultimo you say “Colonel Bentley likewise informs me that Lt. Crump of his regiment has resigned and proposes McCall as a proper person to fill the Vacancy”—Mr. McCalls recommendation is already before you—
          In your letter of the 13. September is enclosed an extract of a letter from Colonel Bentley of the 26. August of which the following is part. “Permit me to announce to you the resignation of first Lieutenant Brewer Godwin a circumstance not much to be regretted. there are several applicants at this time for commissions whose pretensions are much fairer—This resignation with that of First Lieutenant Crump which I announced to you in my last makes now the only two vacancies in the regiment. A Mr Powell has been with me lately on the business of an appointment in my regiment. He informs me that his name is at the War Office strongly supported for an appointment in the Army and has some assurances of succeeding. From the character I have had of Mr. Powell and the acquaintance I have made with him I should think the appointment well bestowed. He appears deserving and a proper character to fill a vacancy—You were reminded in my last of Mr. Jonas C Hall who has been recommended in a former letter. It would be a pleasing circumstance to know that these two Gentlemen were to fill the two vacancies”—
          Mr. Powells recommendations are such as I shall not hesitate to transmit his name to the President for an appointment to fill one of the vacancies—But I am not able to determine whether an error has been committed in the name of the other Gentleman, who has been recommended by Colonel Bentley; and if so whether Call or Hall is the right one, or whether Colonel Bentley has recommended two Gentlemen for the same vacancy. I will thank you to give me such further information as you may possess on this subject—
          I am Sir with great respect Your obed Servant
          
            James McHenry
          
          Major Genl. Hamilton
        